PER CURIAM.
Upon consideration of the oral argument on the motion to vacate stay, of the briefs of the parties and of the memoranda and the report of the Board of Monitors relative to the use of counsel, it is
Ordered by the court that the order of the District Court of July 23, 1959, authorizing the engagement of the services of a firm of lawyers to assist the Board of Monitors, is affirmed with the modification that the Board of Monitors may engage the professional services of said firm of lawyers to assist them in litigation prudently and reasonably deemed by the Board of Monitors to be required in the performance of the duties of the Board.